Title: To Thomas Jefferson from George Washington, [ca. 28 February 1792]
From: Washington, George
To: Jefferson, Thomas


          
            [ca. 28 Feb. 1792]
          
          Would it be advisable to let L’Enfont alter the Plan if he will do it in a certn. given time—and provided also we retain the means if any thing unfair is intended that we may not suff[er.]
          Ought any thing to be said in my letter to him respecting payment for his past Services.—
          Should Mr. Ellicot be again asked in strong and explicit terms if  the Plan exhibited by him is conformable to the actual state of things on the ground and agreeable to the designs of Majr. L’E.
          Also whether he will undertake and execute with all possible dispatch the laying off the Lots agreeably to the Plan, under the Authority and orders of the Comrs.
        